

 S32 ENR: Transnational Drug Trafficking Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 32IN THE SENATE OF THE UNITED STATESAN ACTTo provide the Department of Justice with additional tools to target extraterritorial drug
			 trafficking activity, and for other purposes.1.Short
 titleThis Act may be cited as the Transnational Drug Trafficking Act of 2015.2.Possession,
 manufacture or distribution for purposes of unlawful importationsSection 1009 of the Controlled Substances Import and Export Act (21 U.S.C. 959) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)in subsection (a), by striking It shall and all that follows and inserting the following: “It shall be unlawful for any person to manufacture or distribute a controlled substance in schedule I or II or flunitrazepam or a listed chemical intending, knowing, or having reasonable cause to believe that such substance or chemical will be unlawfully imported into the United States or into waters within a distance of 12 miles of the coast of the United States.(b)It shall be unlawful for any person to manufacture or distribute a listed chemical—(1)intending or knowing that the listed chemical will be used to manufacture a controlled substance; and(2)intending, knowing, or having reasonable cause to believe that the controlled substance will be unlawfully imported into the United States..3.Trafficking in
 counterfeit goods or servicesChapter 113 of title 18, United States Code, is amended—(1)in section 2318(b)(2), by striking section 2320(e) and inserting section 2320(f); and(2)in section 2320—(A)in subsection (a), by striking paragraph (4) and inserting the following:(4)traffics in a drug and knowingly uses a counterfeit mark on or in connection with such drug,; (B)in subsection (b)(3), in the matter preceding subparagraph (A), by striking counterfeit drug and inserting drug that uses a counterfeit mark on or in connection with the drug; and(C)in subsection (f), by striking paragraph (6) and inserting the following:(6)the term drug means a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate